Citation Nr: 9900590	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, both 
on a direct basis and secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for a skin disability, 
both on a direct basis and secondary to exposure to Agent 
Orange.  

3.  Entitlement to service connection for a liver disability, 
both on a direct basis and secondary to exposure to Agent 
Orange. 

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a psychiatric 
disability, to include PTSD.

6.  Entitlement to service connection for disabilities of 
both hands, the left shoulder, and the left ankle, to include 
consideration of arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1962 to 
March 1967.

This appeal arises before the Board of Veterans Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the veterans claims seeking 
entitlement to service connection for sarcoidosis as due to 
herbicide exposure, a skin condition as due to herbicide 
exposure, a liver condition, hearing loss, arthritis of both 
hands, the left shoulder, and the left ankle, and a nervous 
condition.  

The veterans claims of entitlement to service connection for 
sarcoidosis, a skin disability, and a liver disability will 
be addressed in the REMAND portion of this decision.  

In the veterans July 1994 claim, he asserted that he 
suffered from a spinal problem which he assumed was caused by 
the concussion of a short artillery round.  As the issue of 
entitlement to service connection for a spinal disability has 
not yet been developed, it is referred to the RO for 
appropriate development. 
CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has bilateral hearing loss and 
that it is related to acoustic trauma he was exposed to in 
service as an infantry squad leader.  He also contends that 
he has PTSD due to events that happened in service.  He 
further contends that he has current disorders of the left 
shoulder, the left ankle, and both hands and that such 
disorders are related to incidents in service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
burden of presenting well-grounded claims for entitlement to 
service connection for bilateral hearing loss, for a 
psychiatric disability, to include PTSD, or for disabilities 
of both hands, the left shoulder, and left ankle.  
Accordingly, those claims are denied as not well-grounded.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veterans appeal has been obtained.

2.  The record does not include evidence showing that the 
veteran currently has either bilateral hearing loss or PTSD 
or a left ankle disorder.

3.  The veteran has not submitted competent medical evidence 
to show that his current psychiatric disorder or his current 
disorders of the hands and left shoulder are attributable to 
diseases or injuries sustained in service.


CONCLUSIONS OF LAW

The veterans claims for entitlement to service connection 
for bilateral hearing loss, for entitlement to service 
connection for a psychiatric disability, to include PTSD, and 
for entitlement to service connection for disabilities of 
both hands, the left shoulder, and the left ankle are all not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veterans DD-214 shows that he was a rifleman.  

Service medical records show that at the veterans induction 
examination in January 1962, his psychiatric condition, upper 
and lower extremities, and musculoskeletal condition were 
evaluated as normal.  His hearing was measured at 15/15 
bilaterally for the whispered voice test.  The veteran 
underwent an audiological evaluation, and pure tone 
thresholds, in decibels, in ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
0
LEFT
15
5
5
10
5

(It should be noted that the veterans original hearing 
results in decibels were listed in ASA units; however, in 
reporting the results, the decibels were converted to ISO 
units)

On his report of medical history form from January 1962, the 
veteran placed a check in the no box in response to whether 
he had ever had swollen or painful joints, ear trouble, 
arthritis, a painful or trick shoulder, or depression or 
nervous trouble of any sort.  The veteran underwent a 
neuropsychiatric consultation in February 1962.  The examiner 
recommended a waiver.

Service medical records show that the veteran sustained a 
self-inflicted gunshot wound of his left foot in May 1966 
incurring a fracture of the first metatarsal and peripheral 
nerve damage.  Following treatment, the veteran was 
discharged to limited duty in October 1966.  The veteran was 
readmitted in January 1967 complaining of continued pain in 
the plantar region of the gunshot wound.  X-ray of the left 
foot revealed a healed comminuted fracture to the midshaft of 
the first metatarsal.  A resection of the neuroma in the 
region of the previous wound was conducted .  The veteran was 
wearing special orthopedic shoes fitted with a metatarsal 
bar.  A Medical Board met in March 1967 and it was 
recommended that the veteran be sent to the Physical 
Evaluation Board since he was past his separation date.  

Service medical records show that the veteran was seen in 
April 1967.  It was determined that the reason he needed a 
metatarsal bar to decrease the stress on the area was because 
he sustained a gunshot wound to the first metatarsal of the 
left foot with residual metatarsalgia.  

The veteran underwent a VA examination in April 1967.  The 
veteran stated that he had no feeling in the upper part of 
his left foot.  It was noted that no hearing loss was noted.  
Regarding his left foot, the veteran had pain on intertarsal 
passive motion.  No mention was made of any shoulder or hand 
disorders.  Regarding the veterans nervous system, the 
examiner stated that the veteran did not have any pathology 
and that he was well oriented and cooperative.  

By a December 1967 rating decision, the RO granted the 
veteran entitlement to service connection and assigned a 20 
percent rating for a gunshot wound to the left foot with 
retained metallic fragments and a healed fracture of the 
first metatarsal.  

By a July 1968 administrative decision, the RO determined 
that the gunshot wound incurred by the veteran on May 12, 
1966 which caused injuries to his left leg was not due to his 
misconduct.  

The veteran underwent a VA examination in May 1972.  An x-ray 
report of the left foot noted that there was a bony 
projection noted extending into the soft tissues from the 
lateral aspect of the fracture site.  No mention was made of 
a disability of the hands or shoulder, just as no mention was 
made of hearing loss or a psychiatric disability.  

Copies of VA Medical Center treatment records were submitted 
from March 1986 to June 1989.  The veteran was seen in March 
1986 for sensori-neural hearing loss.  The veteran complained 
of minor hearing loss in the left ear for a few years.  Noise 
exposure was noted from artillery exposure in service.  After 
conducting an audiological examination, the audiologists 
assessment was that the veterans hearing was within normal 
limits bilaterally, with excellent speech recognition skills.  

The veteran submitted a copy of an x-ray report of his left 
shoulder from Dr. M. M. from February 1991.  It was noted 
that no osseous, articular, or periarticular abnormality was 
seen.  The examiners conclusion was negative left shoulder.  

In a copy of a letter dated February 1992, Dr. A. E. 
concluded that the veteran had impingement syndrome of the 
left shoulder.  

In a copy of a letter dated February 1992, Dr. E. S. 
commented on an MRI that the veteran underwent several days 
prior for his left shoulder.  His impression was that the 
veteran had acromioclavicular capsular hypertrophy and 
increased signal in the supraspinatus tendon, consistent with 
rotator cuff tendinitis associated with the impingement 
syndrome.  

In a letter dated July 1994, the veteran described medical 
problems ranging from nervous system problems, arthritis, and 
hearing problems. 

In the letter, the veteran addressed each of the problems 
individually.  Regarding arthritis, the veteran stated that 
arthritis was diagnosed in both hands, left shoulder, and 
left ankle in the early 1990s.  Regarding hearing, the 
veteran stated that while in Vietnam as an infantry squad 
leader, he received multiple broken eardrums of both ears 
from small arms fire and artillery fire which left him with 
some hearing problems, mainly in the left ear.  He stated 
that he had a base sound or muffled sound in his left ear.  

Regarding a nervous condition, the veteran stated that he had 
a nervous condition around 1977 and was admitted to Elmhurst 
Hospital.  He stated that he was treated by a Dr. P. with 
medication and psychotherapy until about 1983.  He stated 
that he was not able to work due to stress.  He stated that 
he suffered from a spinal problem which he assumed was caused 
by the concussion of a short artillery round.  He stated that 
a chill to his spine caused hunching of his back and 
uncontrollable shakes. 

The veteran underwent a VA examination for PTSD in January 
1995.  The veteran stated that while there he witnessed the 
death of many of his fellow soldiers, including his good 
friend.  He stated that he had to search dead bodies of 
Vietcong soldiers.  It was also noted that he was shot in the 
left foot.  The veteran stated that after service he did not 
experience psychiatric symptoms until 1975, and that 
subsequently he was hospitalized in a psychiatric hospital 
for two weeks, and then saw a psychiatrist on a regular basis 
for 8 weeks.  The veteran stated that since 1982 he did not 
avail himself to any psychiatric treatment even though his 
symptoms persisted.  The examiner diagnosed the veteran with 
generalized anxiety disorder on Axis I, and stated 
specifically that although the veteran had some symptoms 
characteristic of PTSD, that he did not fulfill the necessary 
DSM-IV criteria for such disorder.  

The veteran underwent a VA examination for muscles in January 
1995.  He complained of arthritis of the left shoulder, left 
elbow, and hands.  He stated that sometimes he could not move 
his shoulder and that he pain in the fingers.  It was noted 
that an x-ray of the left shoulder was taken a week prior by 
Dr. S. R.  

The veteran underwent a VA examination for his left foot in 
January 1995.  He described numbness and pain and occasional 
antalgic gait and swelling as well as discomfort in climbing 
and descending stairs.  

VA x-rays were taken in January 1995.  An x-ray of the left 
foot reported an old fracture with sclerosis, left first 
metatarsal.  An x-ray of both hands reported diffuse soft 
tissue swelling of both hands, but no recent fracture.  Some 
deformity of the right fifth metacarpal was identified 
compatible with an old injury.  It was also noted that there 
appeared to be separation between the navicula and the lunate 
on the right side and ulnar negative variance on the right 
side.  

A copy of an operative report was submitted from Mercy 
Medical Center dated January 1995.  The report shows that the 
veteran was diagnosed with an internal derangement of the 
left shoulder with impingement syndrome for which he 
underwent an arthroscopy.  

Copies of treatment records were submitted from Dr. S. R. 
from January 1995 to April 1995.  In a letter dated January 
1995, Dr. S. R. stated that examination of the left shoulder 
showed crepitus of the glenohumeral joint in all directions.  

In a letter dated April 1996, Dr. P. W. H., who stated that 
he treated the veteran from about 1978 to 1980.  He stated 
that the exact dates were unclear because the records were 
not available.  He stated that the veteran was diagnosed with 
delusional disorder.   

The veteran was afforded a hearing before the RO in March 
1996, a transcript of which has been associated with the 
claims folder.  Regarding his psychiatric condition, the 
veteran testified that his initial breakdown took place in 
the middle of the night around 1977 or 1978.  He stated that 
he received psychiatric care for five to eight years after 
that.  He described experiencing unsettling events while in 
Vietnam, like losing friends and having his battalion getting 
hit by a reinforced battalion.  He stated that he had not 
been employed since 1983.  He stated that the last time he 
received treatment was in the early 1980s.  Regarding his 
arthritis, the veteran stated that he had arthritis in 
fingers of his right and left hands, as well as in his 
shoulder and elbow.  Regarding hearing loss, the veteran 
testified that he heard a constant muffled sound.  

Analysis

Entitlement to service connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).
 
The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has defined a well grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service, (lay or 
medical evidence), and of a nexus between the injury or 
disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154 (b) (West 1991).

Certain disabilities, such as psychoses and arthritis, are 
presumed to have been incurred in service if manifested to a 
degree of 10 percent or more within one year of leaving 
service following peacetime service.  38 U.S.C.A. § 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).


Entitlement to service connection for hearing loss

The provisions of 38 C.F.R. § 3.385 (1998) provide that for 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

The veterans claim for service connection for hearing loss 
is not well grounded.  He has not presented competent 
evidence showing that he has hearing loss.  In short, he has 
not provided medical evidence showing that he has a current 
disability. 

The veteran underwent a VA examination one month after 
leaving service in April 1967.  However, the examiner noted 
that no hearing loss was noted.  The veteran was most 
recently seen for a hearing test in March 1986.  The 
examiners assessment was that the veterans hearing was 
within normal limits bilaterally, with excellent speech 
recognition skills.  As the veteran has not demonstrated that 
his left ear hearing acuity or his right ear hearing acuity 
meets the criteria for hearing loss disability, the veteran 
does not have a disability for which service connection may 
be granted.  In the absence of a showing of a current left 
ear or right ear hearing loss disability, the claim for 
service connection for bilateral hearing loss is not well 
grounded and must be denied.

The veteran asserts that he has hearing loss and that it is 
related to acoustic trauma he suffered from in service.  
However, as a layman, the veteran is simply not qualified to 
provide a medical diagnosis of a current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, for a claim to be well grounded, there must 
be a medical diagnosis of a current disability.  See Caluza, 
supra.  As such evidence has not been presented regarding 
this claim, the claim is not well grounded.  In the absence 
of a well grounded claim, the appeal for service connection 
for hearing loss must be denied.  Edenfield v. Brown, 
8 Vet.App. 384 (1995).


Entitlement to service connection for a psychiatric 
disability, to include PTSD

With regard to PTSD, a clear diagnosis of the condition is 
required along with credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304 (f) (1997).  

As will be discussed below, the veterans claim for 
entitlement to service connection for a psychiatric 
disability to include PTSD is not well grounded.  Separate 
analyses will be provided regarding entitlement to service 
connection for PTSD and for entitlement to service connection 
for a psychiatric disability other than PTSD.

Regarding the veterans claim for entitlement to service 
connection for PTSD, it is true that he has described 
stressors from his time in Vietnam.  However, he does not 
have a diagnosis of PTSD.  At his VA examination in January 
1995, the VA examiner specifically stated that although the 
veteran had some symptoms characteristic of PTSD, he did not 
fulfill the necessary DSM-IV criteria for PTSD. 

As evidence of a current diagnosis of PTSD has not been 
provided, the veterans claim for entitlement to service 
connection for PTSD is not well grounded in that there is no 
medical evidence of a current disability. See Caluza, supra.

Regarding the veterans claim for entitlement to service 
connection for a psychiatric disability other than PTSD, 
service medical records do not make mention of any treatment 
for a psychiatric disorder.  Regarding treatment after 
service, by the veterans own admission, he did not receive 
treatment for a psychiatric disorder until 1975, 8 years 
after service.  Dr. P. W. H. stated that he treated the 
veteran from about 1978 to 1980 and diagnosed him with 
delusional disorder.  Although the veteran referred to 
treatment he received at various hospital in the 1970s, 
efforts to obtain such records were not successful.  At a VA 
examination in January 1995, the examiner diagnosed the 
veteran with generalized anxiety disorder. 

As noted previously, for a claim to be well grounded, medical 
evidence of a nexus between an in-service injury or disease 
and the current disability is required.  See Caluza, supra.  
This medical evidence has not been provided and the veterans 
claim of entitlement to service connection for a psychiatric 
disability, other than PTSD, is also not well grounded.  
There is no medical opinion etiologically linking the 
veterans current psychiatric disorders to a disease or 
injury in service.  There are no post-service medical records 
showing a diagnosis of a psychiatric disorder until 1978, 
more than ten years after the veteran left service. 

The veterans claim that his current psychiatric disorder is 
etiologically related to a disease or injury in service does 
not show a nexus between an in-service disease or injury and 
a current disability because lay persons are not competent to 
offer medical opinions.  Similarly, the veteran is not 
competent to say that he has PTSD.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  No probative weight can be accorded to 
the veterans hypothesizing as to the current etiology of his 
current disability, particularly if not supported by any 
medical authority.  Hyder v. Derwinski, 1 Vet.App 221, 225 
(1991).  As such, the evidence does not indicate that the 
veterans claim for entitlement to service connection for a 
psychiatric disability, to include PTSD is well grounded.  In 
the absence of a well grounded claim, the appeal for service 
connection for a psychiatric disability, to include PTSD, 
must be denied.  Edenfield v. Brown, 8 Vet.App. 384 (1995).


Entitlement to service connection for disabilities of both 
hands, the left shoulder, and the left ankle, to include 
consideration of arthritis.

As will be discussed below, the veterans claims for 
entitlement to service connection for disabilities of both 
hands, the left shoulder, and the left ankle are all not well 
grounded.

Regarding the veterans claims for entitlement to service 
connection for disabilities of both hands and the left 
shoulder, service medical records do not make mention of any 
treatment for the hands or left shoulder.  Regarding 
treatment after service, by the veterans own admission, he 
was not diagnosed with arthritis of both hands and the left 
shoulder until the early 1990s, more than 20 years after 
service.  In February 1992, the veteran was diagnosed with 
impingement syndrome of the left shoulder.  In January 1995, 
the veteran underwent an arthroscopy and was diagnosed with 
internal derangement of the left shoulder with impingement 
syndrome.  A January 1995 VA x-ray report noted soft tissue 
swelling of both hands and a deformity of the right fifth 
metacarpal compatible with an old injury.  

As noted previously, for a claim to be well grounded, medical 
evidence of a nexus between an in-service injury or disease 
and the current disability is required.  See Caluza, supra.  
This medical evidence has not been provided and the veterans 
claims of entitlement to service connection for disabilities 
of both hands and the left shoulder are not well grounded.  
There is no medical opinion etiologically linking the 
veterans current left shoulder disorder or his disorder of 
the hands to a disease or injury in service.  There are no 
post-service medical records showing treatment for the left 
shoulder or hands until the early 1990s, more than 20 years 
after service.  The presumption under 38 U.S.C.A. § 1112 that 
arthritis was incurred in service only applies if it becomes 
manifest to a degree of 10 percent or more within one year of 
leaving service.  

Regarding the veterans claim of entitlement to service 
connection for a left ankle disability, the evidence does not 
show that he has a current left ankle disorder.  A VA x-ray 
report of the left foot taken in January 1995 showed that the 
veteran had an old fracture with sclerosis of the left first 
metatarsal.  However, no mention was made of a left ankle 
disorder.  If the veteran is claiming that the condition of 
his service connected gunshot wound to the left foot with 
retained metallic fragments and a healed fracture of the 
first metatarsal is increasing in severity, he should make 
such a claim.  The scope of the current claim, however, is 
limited to entitlement to service connection for a left ankle 
disability, and the evidence does not show that he has a 
current left ankle disorder.  

As evidence of a current diagnosis of a left ankle disorder 
has not been provided, the veterans claim for entitlement to 
service connection for a left ankle disability is also not 
well grounded in that there is no medical evidence of a 
current disability. See Caluza, supra.

The veterans claims that his current bilateral hand 
disorders and his left shoulder disorder are etiologically 
related to a disease or injury in service does not show a 
nexus between an in-service disease or injury and a current 
disability because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the veteran is not competent to provide a 
medical diagnosis of a current left ankle disorder.  No 
probative weight can be accorded to the veterans 
hypothesizing as to the current etiology of his current 
disabilities, particularly if not supported by any medical 
authority.  Hyder v. Derwinski, 1 Vet.App 221, 225 (1991).  
As such, the evidence does not indicate that the veterans 
claims for entitlement to service connection for disabilities 
of both hands, the left shoulder, and the left ankle are well 
grounded.  In the absence of well grounded claims, the appeal 
for service connection for disabilities of both hands, the 
left shoulder, and the left ankle must be denied.  Edenfield 
v. Brown, 8 Vet.App. 384 (1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of 


evidence needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

Regarding the veterans claims for entitlement to service 
connection for hearing loss, for a psychiatric disability, to 
include PTSD, and for disabilities of the hands, the left 
shoulder, and the left ankle, the RO has associated with the 
claims folder all the available medical records for 
consideration.  In the course of his appeal, the veteran has 
referred to numerous records regarding his various claimed 
disorders and attempts were made by the RO to obtain such 
records.  Therefore, under the circumstances of this case, 
the VA has not been put on notice that relevant evidence 
exists, or could be obtained, which, if true, would make the 
veterans claims plausible.  Robinette, 8 Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claims.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claims well grounded.


ORDERS

The veterans claims for entitlement to service connection 
for hearing loss, for a psychiatric disability, to include 
PTSD, and for disabilities of both hands, the left shoulder, 
and the left ankle are denied as not well-grounded.  




REMAND

Regarding the veterans claims for entitlement to service 
connection for sarcoidosis, a skin disability, and a liver 
disability, he is alleging that he developed various 
disorders secondary to exposure to Agent Orange in service.  
In January 1995, the veteran underwent a VA examination for 
Agent Orange.  However, the results of such examination are 
not clear.  A number of answers to specific questions were 
provided such as definitely no, probably yes, and 
neg.  However, report does not show the questions to 
which these responses were given.  Therefore, the examination 
results are not comprehensible.  It was also noted that 
various tests were ordered.  However, the results of such 
tests are not in the claims folder.  Therefore, an attempt 
should be made to obtain the questions to the answers of the 
January 1995 VA examination as well as the results of any 
tests ordered at such examination.  If such questions and 
test results can not be found, then the veteran should be 
afforded another VA examination for Agent Orange with the 
examiner determining whether the veteran has any respiratory 
disorders, any skin disorders, or any liver disorders. 

Furthermore, the veteran has referred to medical records 
which have not yet been associated with the claims folder.  
Specifically, in the veterans July 1994 claim, he stated 
that he was treated by a Dr. Barbieri from 1975 to 1980 and 
at Sloane Kettering around 1990 for a respiratory 
disorder.  The veteran also stated that he was treated for a 
skin disorder by a dermatologist in Bay Ridge in the 1980s 
and by a Dr. Fields in Brooklyn in the 1990s.   

When during the course of review, an appellant refers to the 
existence of additional evidence that might make the claim 
well grounded, VA must notify the appellant of the 
significance of the evidence.  Robinette v. Brown, 8 Vet.App. 
69 (1995).  Accordingly, the RO should notify the appellant 
of the importance of the aforementioned records and assist 
the appellant in obtaining those records. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
folder all relevant private and VA 
treatment and hospitalization records 
that have not already been made part of 
the claims folder.  In particular, the RO 
should ask the veteran for the name of 
the dermatologist in Bay Ridge from whom 
he received treatment in the 1980s.  
Specifically, the RO should attempt to 
obtain treatment records from Dr. 
Barbieri between 1975 to 1980, from 
Sloan Kettering around 1990, from Dr. 
Fields in the 1990s, and from the 
dermatologist in Bay Ridge in the 1980s.  

2.  The RO should attempt to find the 
questions to the answers provided in the 
veterans January 1995 VA Agent Orange 
examination as well as the results of any 
tests conducted in accordance with such 
examination. 

3.  If the questions to the answers in 
the January 1995 VA Agent Orange 
examination can not be found, the veteran 
should be afforded a VA examination to 
determine the nature and likely etiology 
of any respiratory disorders, skin 
disorders, or liver disorders that the 
veteran has.  The examiner should review 
the veterans entire record in 
conjunction with the examination.  All 
positive findings should be reported.  
The examiner should describe as 
specifically as possible the condition of 
the veterans lung, skin , and liver and 
provide diagnoses of all respiratory 
disorders, skin disorders, or liver 
disorders from which the veteran is 
currently suffering.  The examiner should 
specifically indicate whether the veteran 
has sarcoidosis.  All indicated testing 
in this regard should be accomplished.  
If the examiner determines that further 
studies or examinations are necessary to 
reach a diagnosis, the examiner should 
undertake such studies and/or 
examinations.

4.  Upon completion of the development of 
the record requested by the Board and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veterans claims of entitlement to 
service connection for sarcoidosis, a 
skin disability, and a liver disability 
on both a direct basis and on the 
secondary basis of exposure to Agent 
Orange in service.  In the event that all 
claims are not resolved to the 
satisfaction of the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the last supplemental 
statement of the case, and they should be 
given an opportunity to respond.  If 
further appellate action is necessary, it 
should be accomplished.  Thereafter, the 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 



(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
